DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because fig 2 S15 states “disengage state” however instant US PGPub para 62 states “engage clutch” in accordance with claimed and disclosed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Re 1, claim 1 l 7 states optionally “motor connected to the first drive wheels or pair of second drive wheels” however claim 1 l 22 requires “motor to the second drive wheels”.  It cannot be determined if the motor is or is not required to be connected to the second drive wheels.  The metes and bounds of the claim cannot be determined and are therefore indefinite.  For the purposes of examining the claim will be taken as the motor connected to the second drive wheels.
	Claims 2-11 rejected due to dependency from rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al US 6,059,064 in view of Yu et al US 2011/0065548 and Yamazaki et al US 2013/0296112.
	In Re 1, Nagono teaches 
A drive control system for a hybrid vehicle (title abstact), comprising: 
an engine (1 fig 1); a pair of first drive wheels (6) to which torque of the engine is delivered; an engagement device (10) that selectively interrupt torque transmission between the engine and the first drive wheels; and a motor (4) connected to the first drive wheels (taken as optional see 35 USC 112b rejection above) or a pair of second drive wheels (16 rear wheels), wherein the hybrid vehicle is propelled by torque generated by at least one of the engine and the motor (col 2 ll 55-col 3 ll 30), the drive control system comprising: 
a controller (fig 2) that controls at least the engine, the engagement device, and the motor, when the hybrid vehicle is propelled by delivering the torque from the engine to the first drive wheels on a road where a load to move the hybrid vehicle backward is applied to the hybrid vehicle, execute a hill hold control (hill hold figs 8-12)(at least all cols and figs).
Nagano does not teach although Yu teaches controller is configured to determine an occurrence of a failure in which a required torque to establish a required drive force to propel the hybrid vehicle cannot be delivered from the engine to the first drive wheels, when an occurrence of the failure is determined (107 fig 7a engine stall, HSBA hill hold paras 9-12,63-67). Yu further teaches prevention and or detection of undesirable engine stall on inclines improves operator experience, para 9.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Yu’s stall detection to Nagano’s hill hold to improve operator experience.
Nagano does not teach although Yamazaki teaches control to deliver the required torque from motor (14) to the second drive wheels (18, note rear wheels) while disengaging the engagement device (clutch para 2, that is engine off clutch disengaged motor on and engaged to wheels, see also paras 23-25 and clutch slipping of figs 3-4 which is a disengagement of clutch).  Yamazaki further teaches a need to more efficiently utilize electric motor for hill holding  (para 3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Yamazaki’s electric motor hill hold to Nagano as modified by Yu’s hybrid powertrain hill hold with stall detection when an occurrence of the failure is determined to efficiently utilize electric motor during engine stall detection.
In Re 2, Nagano further teaches the hybrid vehicle further comprises: an electric storage device (battery 2 fig 1) that supplies electric power to the motor; and a generator (3 and 4 are motor generators, col 3 ll. 5-10) that translates an output power of the engine to an electric power to be delivered to the motor, and the controller is further configured to determine whether an electric power required to generate the required torque by the motor can be supplied from the electric storage device to the motor, 
shift an operating mode to a battery mode (third running mode engine off motor ran by battery power col 4 ll 25-60) in which the electric power is supplied from the electric storage device to the motor to generate torque by the motor, when the electric power required to generate the required torque by the motor can be supplied from the electric storage device to the motor, and 
shift the operating mode to a series mode (col  ll 5-10 3 provides power to 4, second mode col 4 ll 25-60) in which the electric power is supplied from the generator to the motor to generate torque by the motor, when the electric power required to generate the required torque by the motor cannot be supplied from the electric storage device to the motor.
In Re 7, Nagano as modified by Yu teaches the failure includes engine stall (Yu 107 fig 7a engine stall).
In Re 8, Nagano as modified by Yamazaki teaches the failure includes a failure in which the required torque cannot be delivered from the engine to the first drive wheels due to slippage of the engagement device (Yamazaki clutch slipping figs 4-5).
In Re 9, Nagano further teaches wherein the hybrid vehicle further comprises another transmission (13) that changes a speed ratio between the engine and the first drive wheels (6), and a predetermined speed ratio (col 3 ll 15-25) of another transmission is established by engaging the engagement device (10, col 3 ll 10-25).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al US 6,059,064 in view of Yu et al US 2011/0065548 and Yamazaki et al US 2013/0296112 and Yang US 2020/0101965.

In Re 3, Nagano further teaches a transmission (14 a single speed gear reduction) that is disposed between the motor and the second drive wheels to change the torque transmitted therebetween, and the controller is further configured to determine whether the required torque can be generated by the motor (hill hold yes with motor col 9 ll 10-20,30-65).
Nagano does not teach although Yang teaches execute downshifting (92 fig 9c paras 75,380, where Yang teaches multiple speeds in transmissions and adaptations to gear pairs and shifting according to drive motor output needs and transmission needs) to increase a speed ratio of the transmission when the required torque cannot be generated by the motor (paras 75,380).  Yang further teaches transmission needs different gear pairs or gear ratios (para 75).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Nagano’s single speed transmission 14 with Yang’s multi speed transmission 92 per para 75 to have match needed torque output through downshift.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al US 6,059,064 in view of Yu et al US 2011/0065548 and Yamazaki et al US 2013/0296112 and Yang US 2020/0101965 and Aoyama et al US 6,083,138.
In Re 4, Nagano is silent as to however Aoyama teaches a maximum output torque of the motor is constant when a rotational speed of the motor is lower than a predetermined speed, and the maximum output torque of the motor decreases in reverse proportion to an increase in the speed of the motor from the predetermined speed (fig 6 motor torque col 5 ll 25-60).  Aoyama further teaches in the constant rated region of the electric motor the full torque can be utilized (col 5 ll 25-35).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Nagano’s motor with Aoyama’s motors taught torque characteristics to utilize constant maximum torque at low speed.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al US 6,059,064 in view of Yu et al US 2011/0065548 and Yamazaki et al US 2013/0296112 and Yang US 2020/0101965 and Shibata et al US 2008/0153661.
In Re 5, Nagano as modified by Yang does not teach although Shibtata teaches execute the downshifting of the transmission before generating the torque by the motor (fig 9 paras 19,22,111,118,127,145).  Shibata further teaches downshift before torque generation prevents undesirable shift shock para 22.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Shibata’s downshift before torque to Nagano to prevent shift shock.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al US 6,059,064 in view of Yu et al US 2011/0065548 and Yamazaki et al US 2013/0296112 and Yang US 2020/0101965 and Katsuta et al US 2010/0029436.
In Re 6, Nagano as modified by Yang does not teach although Katsuta teaches the speed ratio of the transmission can be changed even when the engine is stopped (paras 5,9).  Katsuta further teaches need for transmission change when engine stopped for speed change ratio of driven motors (paras 2-9).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Katsuta’s speed ratio of the transmission can be changed even when the engine is stopped to Nagano’s drive to speed change the electric motor output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747